DOBLER, J.
In this case I am of opinion that Hyman Levin obtained possession of the premises known as No. 1410 E. Lombard street, from Philip Wolf, on or about the 19th day of December, 1893, as a tenant, and not as the purchaser of the property, and that he is not entitled to maintain his suit. Bar-net Mendelsohn, with whom the defendant, Philip Wolf, had entered into a contract for the sale of said property, does not appear to have tendered to said defendant, Wolf, the balance of purchase money before filing his cross-*521bill. Hence, I will sign a decree and order dismissing botli bills, with costs in each case to the defendant, Philip Wolf, and will direct the clerk to draw his check in favor of Philip Wolf for the amount of money paid into Court by Hyman Levin. The dismissal of the cross-bill of Barnet Mendelsohn is, however, to be without prejudice to his rights under his contract with said Philip Wolf.